DETAILED ACTION
Claims 1-20 are pending.  Claims 1-20 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/2022 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 and 11 are rejected under 35 U.S.C. 101 as claiming the same invention as that of Claims 1 and 14, respectively, of Patent No. 11,100,447 – hereby known as ‘447.  

	Regarding Claims 1 and 11, Claims 1 and 11 of the current application (‘004) recite substantially similar steps of '447 Claims 1 and 14 respectively.  
Claim 1 of ‘004 states: 
A computer implemented method for managing sales within organizations, the method comprising: 
receiving a role of at least one key member in a set of a plurality of key members in a customer's organization in a sales decision process; 
for the set of a plurality of key members, receiving input by a user through a client device, the input comprises data for populating a data record with values within a given numeric range for one or more attributes for each key member in the set of the plurality of key members including: 
an impact score representing an influence of the key member in completing a sales transaction; 
a priority score representing a level of lessor or greater importance being allocated by the key member to the sales transaction; 
an advocacy score representing an amount of support by the key member for completion of the sale transaction; and 
an access score representing an amount of contact, with the key member; 
	for a given key member in the set of the plurality of key members, retrieving a set of at least one rule each with a set of at least one or more conditions per given rule, and for a given rule in the set of at least one rule performing: 
		for a given condition in the set of at least one or more conditions performing: 
identifying whether the given condition in the set of at least one or more conditions per given rule in the set of at least one rule applies to the one or more attributes for the given key member in the set of the plurality of key members; and 
in response to the given condition applying to the given key member for the given rule in the set of at least one rule, adding a given condition score to a given rule score; 
		adding the given condition score for each given rule score to a total deal score; 
	retrieving a set of one or more recommendations based on the total deal score; and 
	automatically displaying to the user, via a display screen of the client device, the set of one or more recommendations as positions in a graph, for at least one key member in the set of the plurality of key members at least one of 
a deal legitimacy graph with one axis representing the impact score and another representing the priority score, wherein a deal legitimacy position on the deal legitimacy graph for at least one key member in the set of the plurality of key members are based on the impact score and the priority score, and the deal legitimacy position is relative to a first function,
a deal position graph with one axis representing the advocacy score and another axis representing the access score, wherein a deal position on the deal position graph for at least one key member in the set of the plurality of key members are based on the advocacy score and the access score, and the deal position is relative to a second function, or 
both the deal legitimacy graph and the deal position graph.

Whereas Claim 1 of ‘447 states:
A computer implemented method for managing sales within organizations, the method comprising: 
receiving input from a user through a client device, the input identifies a set of source key members; 
accessing a database of a set of target key members, wherein each of the set of source key members and the set of target key members include a data record with values for a plurality of additional sales attributes in a sales decision process, wherein each of the set of source key members and the set of target key members include a data record with values for the plurality of additional sales attributes in the sales decision process further includes one or more of 
	a role in the set of target key members in a sales decision process; 
	an impact score representing an influence in the set of target key members in completing a sales transaction; 
	a priority score representing a level of lessor or greater importance being allocated by the set of target key members to the sales transaction; 
	an advocacy score representing an amount of support by the set of target key members for completion of the sale transaction; and 
	an access score representing an amount of direct access with the set of target key members; 
for each source key member in the set of source key members and each of target key member in the set of target key members, performing 
	normalizing a similarity measurement by calculating a distance between corresponding additional sales attributes in the plurality of additional sales attributes for each of the source key members with each of the target key members to form an array of similarity measurement costs; and 
	applying a combinatorial optimization algorithm for solving an assignment problem using the array of similarity measurement costs, such that one corresponding additional sales attribute of each target key member is assigned to one corresponding additional sales attribute of each source key member, whereby a total similarity measurement cost of assignment is minimized; 
identifying a sub-set of target key members in the set of target key members with a lowest total similarity measurement cost of assignment; and 
automatically presenting the sub-set of target key members in one ore more of: 
	a deal legitimacy graph with one axis representing the impact score and another axis representing the priority score, wherein a deal legitimacy position on the deal legitimacy graph is indicated in one of a plurality of different areas based on the lowest total similarity measurement cost of assignment, and 
a deal position graph with one axis representing the advocacy score and another axis representing the access score, wherein a deal position on the deal position graph is indicated in one of a plurality of different areas based on the lowest total similarity measurement cost of assignment.
	It would have been obvious to have modified the system taught of the ‘447 Patent as elimination of an element or its functions is deemed to be obvious in light of prior art teachings of at least the recited element or its functions (see In re Karlson, 136 USPQ 184, 186; 311 F2d 581 (CCPA 1963)), thereby rendering the elimination of any elements recited in the claims of the related patent (that are not recited in the instant claims) obvious. Claims 11 and 14 are similar for the same reasons as they recite substantially similar limitations.
	Thus, Claims 1 and 11 of ‘004 are obvious variants of claims 1 and 14 in ‘447.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 11 are directed to limitations for a graph which is “… relative to a first function” and a second graph “… relative to a second function”. This is problematic, as there is no clear definition of what these functions are or how they are used in the different graphs. For instance, Applicant’s Specification is silent to any function that could be used here, and Applicant’s specification states:  
“[0034] Generally, the terms "a" or "an", as used herein, are defined as one or more than one. The term plurality, as used herein, is defined as two or more than two. The term another, as used herein, is defined as at least a second or more. The terms "including" and "having, " as used herein, are defined as comprising (i.e., open language). The term "coupled, " as used herein, is defined as "connected, " although not necessarily directly, and not necessarily mechanically. The term "configured to" describes hardware, software or a combination of hardware and software that is adapted to, set up, arranged, built, composed, constructed, designed or that has any combination of these characteristics to carry out a given function. The term "adapted to" describes hardware, software or a combination of hardware and software that is capable of, able to accommodate, to make, or that is suitable to carry out a given function. The phrase "at least one of A and B" means either A or B separately or both A and B.”
	
	Which shows that there are client devices that perform functions, and in other place that there are functions that are performed, but not what these particular functions are or even might be. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that a patent must describe the technology; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). The dependent Claims inherit the deficiencies of the independent claims and thus are similarly rejected.  
	Therefore, the claims and their dependent claims are rejected under 35 U.S.C. 112(a), written description, as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Alice - Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 11 is directed to the limitations that receiving a role of at least one key member in a set of a plurality of key members in a customer's organization in a sales decision process (Collecting Information, an observation, a Mental Process; Organizing and Tracking Information for a Fundamental Economic Practice, i.e. Making management recommendations; a Certain Method of Organizing Human Activity); for the set of a plurality of key members, receiving input by a user through a client device, the input comprises data for populating a data record with values within a given numeric range for one or more attributes for each key member in the set of the plurality of key members including: an impact score representing an influence of the key member in completing a sales transaction; a priority score representing a level of lessor or greater importance being allocated by the key member to the sales transaction; an advocacy score representing an amount of support by the key member for completion of the sale transaction; and an access score representing an amount of contact, with the key member (Collecting Information, an observation, a Mental Process; Organizing and Tracking Information for a Fundamental Economic Practice, i.e. Making management recommendations; a Certain Method of Organizing Human Activity); for a given key member in the set of the plurality of key members, retrieving a set of at least one rule each with a set of at least one or more conditions per given rule, and for a given rule in the set of at least one rule performing (Collecting Information, an observation, a Mental Process; Organizing and Tracking Information for a Fundamental Economic Practice, i.e. Making management recommendations; a Certain Method of Organizing Human Activity): for a given condition in the set of at least one or more conditions performing: identifying whether the given condition in the set of at least one or more conditions per given rule in the set of at least one rule applies to the one or more attributes for the given key member in the set of the plurality of key members; and in response to the given condition applying to the given key member for the given rule in the set of at least one rule, adding a given condition score to a given rule score; adding the given condition score for each given rule score to a total deal score (Analyzing the Information, an evaluation, a Mental Process; Organizing and Tracking Information for a Fundamental Economic Practice, i.e. Making management recommendations; a Certain Method of Organizing Human Activity) retrieving a set of one or more recommendations based on the total deal score (Collecting the Analyzed Information, an observation and evaluation, a Mental Process; Organizing and Tracking Information for a Fundamental Economic Practice, i.e. Making management recommendations; a Certain Method of Organizing Human Activity) and automatically displaying to the user the set of one or more recommendations as positions in a graph, for at least one key member in the set of the plurality of key members at least one of a deal legitimacy graph with one axis representing the impact score and another representing the priority score, wherein a deal legitimacy position on the deal legitimacy graph for at least one key member in the set of the plurality of key members are based on the impact score and the priority score, and the deal legitimacy position is relative to a first function, a deal position graph with one axis representing the advocacy score and another axis representing the access score, wherein a deal position on the deal position graph for at least one key member in the set of the plurality of key members are based on the advocacy score and the access score, and the deal position is relative to a second function, or both the deal legitimacy graph and the deal position graph (Transmitting Information, a judgment, a Mental Process; Organizing and Tracking Information for a Fundamental Economic Practice, i.e. Making management recommendations; a Certain Method of Organizing Human Activity), which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of organizing and tracking information for Managing Human Behavior, but for the recitation of generic computer components.  That is, other than reciting a computer implement system, computing platform having a hardware processor and memory, a display screen, and client device, nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information for a Fundamental Economic Practice, i.e. Making management recommendations. For example, displaying to the user the set of recommendations encompasses what an analyst for a CEO or COO would do with information in order to make it easier to understand, to make a decision, an observation, evaluation, and judgment.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas, an observation and evaluation.  Further, as described above, the claims recite limitations for organizing and tracking information for a Fundamental Economic Process, a “Certain Method of Organizing Human Activity”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The computer implemented system, platform, hardware processor, memory, client device, and display screen are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving and transmission steps above are insignificant extra-solution activity as these are receiving, storing, and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s Specification states:
“[0037] The term "client device" as used herein is a type of computer or computing device comprising circuitry and configured to generally perform functions such as recording audio, photos, and videos; displaying or reproducing audio, photos, and videos; storing, retrieving, or manipulation of electronic data; providing electrical communications and network connectivity; or any other similar function. Non-limiting examples of electronic devices include: personal computers (PCs), workstations, laptops, tablet PCs including the iPad, cell phones including iOS phones made by Apple iOS phones, Android OS phones, digital music players, or any electronic device capable of running computer software and displaying information to a user, memory cards, other memory storage devices, digital cameras, external battery packs, external charging devices, and the like.”

	Which states that any computer or client device can be used, such as any personal computer, smart phone, tablet, laptop, etc., to perform the abstract limitations, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies. For the receiving and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the processor, system, etc., nor the receiving and transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent Claim 1 contains the identified abstract ideas, with the no additional elements to be considered as part of a practical application or under prong 2 of the 2019 PEG, and thus not integrated into a practical application, nor significantly more for the same reasons and rationale as above. 
Claims 2-10 and 12-20 contain the identified abstract ideas, further narrowing them, with no additional elements to be considered as part of a practical application or under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Allowable Subject Matter
Claims 1-20 are objected to as being currently rejected under other statutes but would be allowable if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection and any other rejections. 
The closest prior art of record are Subramanian (U.S. Publication No. 2015/0112893), Mikurak (U.S. Publication No. 2014/0222610), and Vijayarahavan (U.S. Publication No. 2012/0233258). While Subramanian, a system and method for predicting levels of influence, teaches receiving input from a user through a client device, accessing the database comprising data for populating a data record with values which are normalized within a numerical score for one or more attributes, multiple scores, rules for retrieving a first recommendation, displaying information to a user via a display screen of a client device and validation of information, a legitimacy value, it does not explicitly teach all of the scores being included in the manner as claimed. Mikurak, a system and method for increased visibility during order management in a supply chain, teaches rules, outputting of a recommendation and other information via a display, and validation of information, but does not teach the scores, an algorithm, or a similarity measurement as claimed. Vijayarahavan, a method and apparatus for analyzing and applying data related to customer interactions, teaches an impact score, and other scores, but not the similarity used for normalization as claimed, nor does it teach these scores in use with the key member. None of the above prior art explicitly teaches the key members and attributes being scored by an impact score, priority score, advocacy score, and access score, and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1-20 are allowable over the prior art of record, and are objected to as provided above

Conclusion
The prior art made of record is considered pertinent to applicant's disclosure. 
US 20150112893 A1
SUBRAMANIAN; VENKITESH et al.
Predicting Levels of Influence
US 20140222610 A1
Mikurak; Michael G.
INCREASED VISIBILITY DURING ORDER MANAGEMENT IN A NETWORK-BASED SUPPLY CHAIN ENVIRONMENT
US 20120233258 A1
VIJAYARAGHAVAN; Ravi et al.
METHOD AND APPARATUS FOR ANALYZING AND APPLYING DATA RELATED TO CUSTOMER INTERACTIONS WITH SOCIAL MEDIA
US 20120124073 A1
GROSS; JOHN Nicholas et al.
System &amp; Method For Recommending Content Sources
US 20190362397 A1
Psota; James Ryan et al.
TRANSACTION FACILITATING MARKETPLACE PLATFORM
US 20180068327 A1
Wagner; John G.
METHODS AND APPARATUS TO MODEL CONSUMER CHOICE SOURCING
US 20180027129 A1
Sharma; Sriram
TOLL-TREE NUMBERS METADATA TAGGING, ANALYSIS AND REPORTING
US 20160253710 A1
Publicover; Mark W. et al.
PROVIDING TARGETED CONTENT BASED ON A USER'S MORAL VALUES
US 20160050447 A1
Nicholas; Frank C. et al.
METHOD OF OPERATING A CHANNEL RECOMMENDATION SYSTEM
US 20150112764 A1
AUGUSTINE; SEBASTINE et al.
Automated Evaluation of Transaction Plays
US 20150112756 A1
SUBRAMANIAN; VENKITESH et al.
Automated Software Tools for Improving Sales
US 20150112755 A1
POTDAR; SUSHANT et al.
Automated Identification and Evaluation of Business Opportunity Prospects
US 20150073929 A1
Psota; James Ryan et al.
TRANSACTION FACILITATING MARKETPLACE PLATFORM
US 20130204658 A1
Yogev; Guy et al.
SYSTEM AND METHOD FOR IMPROVING EFFECTIVENESS OF INTERNET MARKETING
US 20120185544 A1
Chang; Andrew et al.
Method and Apparatus for Analyzing and Applying Data Related to Customer Interactions with Social Media
US 20110251868 A1
Mikurak; Michael G.
TECHNOLOGY SHARING DURING DEMAND AND SUPPLY PLANNING IN A NETWORK-BASED SUPPLY CHAIN ENVIRONMENT
US 20110106743 A1
DUCHON; ANDREW P.
METHOD AND SYSTEM TO PREDICT A DATA VALUE
US 20080126476 A1
Nicholas; Frank C. et al.
Method and System for the Creating, Managing, and Delivery of Enhanced Feed Formatted Content
US 20080095339 A1
Elliott; Isaac K. et al.
System and method for providing requested quality of service in a hybrid network
US 20070204308 A1
Nicholas; Frank C. et al.
Method of Operating a Channel Recommendation System


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        9/22/2022